     Case 2:18-cv-00589-JAM-KJN Document 19 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JASON L. RUSH,                                     No. 2:18-cv-0589 JAM KJN P
12                        Petitioner,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    RONALD DAVIS,
15                        Respondent.
16

17           On September 17, 2020, petitioner was ordered to show cause, within fourteen days, why

18   this action should not be subject to dismissal for petitioner’s failure to prosecute and to comply

19   with the Local Rules. Fourteen days have passed, and petitioner has not shown cause or

20   otherwise responded to the court’s order.

21           Although it appears from the file that petitioner’s copy of the order was returned,

22   petitioner was properly served. It is the petitioner’s responsibility to keep the court apprised of

23   his current address at all times. Pursuant to Local Rule 182(f), service of documents at the record

24   address of the party is fully effective.

25           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

26   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

27           These findings and recommendations are submitted to the United States District Judge

28   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
                                                        1
     Case 2:18-cv-00589-JAM-KJN Document 19 Filed 10/05/20 Page 2 of 2

 1   after being served with these findings and recommendations, any party may file written

 2   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 3   Findings and Recommendations.” Any response to the objections shall be filed and served within

 4   fourteen days after service of the objections. The parties are advised that failure to file objections

 5   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

 6   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 7   Dated: October 5, 2020

 8

 9

10
     /rush0589.fsc
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
